Title: From George Washington to the Continental Congress Committee of Conference, 2 February 1779
From: Washington, George
To: Continental Congress Committee of Conference


Gentlemen
Frankford [Pa.] Feby 2d 1779

I did not hear till after I had set out, that some fresh difficulties had occurred in fixing a System for the Ordnance department. I understand that it is now proposed that the Surveyor (agreed to be establishd by the Committee) shall be a Civil Officer, this is totally repugnant to my Ideas, and defeats one great end I had in view by the institution of such an Officer, which is, to bring the principal Officers of Artillery, by Rotation, perfectly acquainted with all the duties of the Ordnance department, that they may be judges of the due execution of the several parts and better qualified for a general direction when it may fall to their lot by succession, or otherwise, to command.
I could go more fully into the matter if time and opportunity would permit: But tho’ these do not serve, I could not forbear giving this further testimony of my continuing in the same sentiments on the subject, with those which I delivered the other day, and in which I was happy in beleiving that the Committee unanimously concurred. I have the honor to be with great Respect Gent: Your most obt Servt
Go: Washington
 